DETAILED ACTION
This communication is responsive to Applicant’s response filed March 31, 2021. Applicant’s arguments have been carefully considered.
Claims 27 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 27 and 38, line 2, the expression “an integral straight portion being disposed on both of two opposite ends of the curved portion” is inconsistent with the present invention, which includes two straight portions each being disposed on one of (i.e., not both of) the two opposite ends of the curved portion. Note for example, Fig. 24 of the instant drawings, straight portion 260 is disposed at one end of the curved portion while straight portion 262 is disposed at the other end of the same curved portion. In the instant case, neither one of straight portions 260, 262 is disposed at both of the two opposite ends of the curved portion as required by instant claims 27 and 38. It is suggested that claims 27 and 38 be amended as follows: 
-- 27. The track module of claim 21, comprising two integral straight portions
-- 38. The track module of claim 33, comprising two integral straight portions

Claim(s) 21-27, 31-32 and 39 (27 as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopatinsky (US 2008/0011184).
Lopatinsky discloses an assembly shown in Fig. 1, which is readable as a track module including a combination curved and integral straight portions and capable of connection to other track modules to form a continuous track, a continuous stator in which electromagnetic coils 8 are disposed that, in operation, are energized to drive movers  along the track. The structure of Lopatinsky is considered to include the combination of features recited in instant claim 21.
Regarding instant claims 22-26, consider the 180 degree curved portion shown in Fig. 1 of Lopatinsky. Further such 180 degree curved portion of Lopatinsky is also readable as covering/extending around various other angles of less than 180 degrees, including angles less than approximately 45 degrees, approximately 45 degrees, less than approximately 90 degrees, and approximately 90 degrees. On the other hand, the curved portion under consideration does not have to be the entire 180 degree curved portion shown in Fig. 1 of Lopatinsky, but rather it can be a small portion of such full 180 degree curved portion, wherein such small portion can be a portion approximately less than 45 degrees, approximately 45 degrees, approximately less than 90 degrees, and approximately 90 degrees.
Regarding instant claim 27, consider Fig. 1 of Lopatinsky, wherein there are two integral straight portions on both of two opposite ends of the curved portion to form an integral structure.

Regarding instant claim 32, consider Fig. 1 of Lopatinsky, wherein coils 8 are provided generally in a plane near a top or bottom surface of the track module.
Regarding instant claim 39, the structure shown in Fig. 1 of Lopatinsky is considered to include the features of claim 39, wherein at least part of the track module shown in Fig. 1 of Lopatinsky is capable of flipping for assembly with other track modules.
Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Takeuchi (US 2009/0132139).
Lopatinsky is applied above.
Takeuchi (Fig. 3) shows a road/track section including a straight portion entering a modified geometry curved portion.
In view of Takeuchi, it would have been obvious to one of ordinary skill in the art to alternatively modify the curved portion of the track module of Lopatinsky to include a modified spline geometry, similar to that taught in Takeuchi, to achieve expected advantages thereof, such as facilitating a smooth travel into and out of the curved portion. The structure of Lopatinsky, as modified, is considered to include the features required in instant claim 40.
Regarding instant claim 30, consider Fig. 3 of Takeuchi, wherein the curved portion comprised a modified spline having an equation-generated segment (i.e. the entrance clothoid section), and a transition-generated segment (i.e. the constant R .
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Ross (US 3,886,383).
Lopatinsky is applied above.
Ross discloses a linear motor part comprising a plurality of laminates 10, 12 having slots in between teeth 14 for electromagnetic coils 44, and wherein the slots are provided along an outer periphery of the linear motor part. In view of Ross, it would have been obvious to one of ordinary skill in the art to alternatively construct the linear motor part in the track module of Lopatinsky with a configuration similar to that taught by Ross to achieve expected advantages thereof, such as providing maximum power lateral stability and minimum power consumption in minimum mean length turn windings for a required magnetic flux. The structure of Lopatinsky, as modified, is considered to include the combination of features of instant claims 28-29, wherein the linear motor part in the track module is readable as a stator part.
Claims 33-38 (38 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Miyajima (US 2009/0319126).
Lopatinsky is applied above.
Miyajima discloses a track curved portion including a modified spline geometry comprising at least two different adjacent non-constant radius spline segments, i.e. 1st nd non-constant radius spline segments having different generators shown the examiner’s annotated Fig. 2 of Miyajima below).
	
    PNG
    media_image1.png
    483
    816
    media_image1.png
    Greyscale

In view of Miyajima, it would have been obvious to one of ordinary skill in the art to alternatively modify the curved portion of the track module of Lopatinsky to include a modified spline geometry, similar to that taught in Miyajima, to achieve expected advantages thereof, such as facilitating a smooth travel into and out of the curved portion. The structure of Lopatinsky, as modified, is considered to include the features required in instant claim 33.
Regarding instant claims 34-37, consider the 180 degree curved portion shown in Fig. 2 of Miyajima, which is readable as covering/extending around various other angles less than 180 degrees, including angles less than approximately 45 degrees, approximately 45 degrees, less than approximately 90 degrees, and approximately 90 
Regarding instant claim 38, the structure of Lopatinsky, as modified, is considered to include two integral straight portions on both of two opposite ends of the curved portion.
Response to Applicant’s Argument:
Regarding the instant claimed combination curved-straight track being a module, consider the structure shown in Fig. 1 of Lopatinsky, wherein there are an integral track straight track portion 5A (i.e., track portion 5A in the form of a single piece straight track section equipped with parts including electromagnetic coils 8), a curved track portion 5 (i.e., track portion 5 in the form of a single piece curved track section equipped with parts including electromagnetic coils 8), and another integral straight track portion 5B (i.e., track portion 5B in the form of a single piece track section equipped with parts including electromagnetic coils 8); wherein, these straight and curved track portions together form a unit completed with controller 6. This unit is readable a track module in accordance with its broad meaning. Note another example, the race track structure shown in Fig. 3 of Lopatinsky, wherein there are two track modules 2, 2A (each of which is similar to the track module of Fig. 1 of Lopatinsky) being arranged together as race track 29. Note that patentability of a claimed invention is not based on that specifically intended by the applicant without setting forth the specific limitations to define the instant claimed invention over the prior art structure. In the instant case the wordings of the instant claims, e.g., the word “module”, is broad enough to also cover the structure of Lopatinsky, e.g. Fig. 1 of Lopatinsky showing one track module, and Fig. 3 of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK T. LE
Primary Examiner
Art Unit 3617


/MARK T LE/           Primary Examiner, Art Unit 3617